DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         COLLAGE DESIGN & CONSTRUCTION GROUP, INC.,
                          Petitioner,

                                     v.

                   PALM BEACH COUNTY, FLORIDA,
                           Respondent.

                               No. 4D19-1234

                               [May 29, 2019]

  Petition for writ of certiorari to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; James Nutt, Judge; L.T. Case No.
502018CA012913XXXXMB.

   Rosemary Hanna Hayes and Carly Marie Newman of Hayes Law, PL,
Orlando, for petitioner.

   Helene C. Hvizd, Senior Assistant County Attorney, Palm Beach County
Attorney’s Office, West Palm Beach, for respondent.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

GROSS, MAY and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.
2